DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on July 05, 2022 is acknowledged.
	Newly added claims, claims 11-20, are drawn to restricted invention, i.e., the products by process claims 12-16 and 18, and process of using of claims 11, 17 and 19-20. Note that the product by process claims are part of group II of the previous restriction, since product by process claims are still products, and they are evaluated by properties. New  process of using claims, claims 11, 17 and 19-20, would have been restricted if they were part of the original claims, since the product could be used in different process as evidenced by the different uses of the products of claims 11, 17 and 19-20. Therefore, since group I, the process of making, was elected, the other claims would be withdrawn as non-elected by original presentation.
Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-6 are vague and indefinite, because a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Claim 1 is vague and indefinite since the phrase “a porous salt-free material” is not supported by the other parts of the claims, since it was previously indicated that the at least 5% of the salt remained in the product, i.e., at least 95% of the salt was leached, and thus the metes and bounds of patent protection desired cannot be ascertained.
Claim 1 is also vague and indefinite as to what would be considered water soluble salts, i.e., what solubility levels would be considered to be water soluble. Note that lots of inorganic salts have some degree of solubility in water and thus it is unclear what solubility level(s) would be considered to be necessary to meet the recited limitation. Therefore, the metes and bound of patent protection desired cannot be ascertained.
Regarding claim 4, the phrase "i.e., (that is)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is vague and indefinite as to what chemicals compounds would be considered  to function as a pore forming agent and thus the metes and bounds of patent protection desired cannot be ascertained. 
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach the making of a porous product as claimed. More specifically, the prior art fails to teach steps ii) through iv) of the independent claim, claim 1. Note that Chine reference CN 102274549 A, mentioned on the Chinese Second Office Action (see Global Dossier), teaches freeze drying, not oven drying, and explicitly teaches why it should be freeze drying, i.e., to control the pore size and its distribution; see ¶-[0012]] and [0014] of the machine translation, attached. Therefore, one of ordinary skill in the art would not have reasonable motivation to oven dry the mixture of microfibrillated  cellulose and water-soluble salt, NaCl, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method Of making Porous, Microfibrillated Based Products.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF